Case: 12-10491    Date Filed: 11/09/2012   Page: 1 of 2

                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-10491
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:10-cr-00277-CG-C-2

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

RODGER A. GULLEDGE,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                         _________________________
                               (November 9, 2012)

Before BARKETT, MARCUS and HILL, Circuit Judges

PER CURIAM:

      Raymond A. Pierson, appointed counsel for Robert Gulledge in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals
              Case: 12-10491    Date Filed: 11/09/2012   Page: 2 of 2

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Gulledge’s conviction and

sentence are AFFIRMED.




                                         2